PER CURIAM.
We reverse an order of the trial court staying and abating an arbitration instituted by Fisher Island Holdings, L.L.C. (“Holdings”), a non-party to the litigation pending between the appellees. No jurisdiction over Holdings was obtained by judicial process, and Holdings did not voluntarily appear in the pending litigation by seeking any affirmative relief. Therefore, it was inappropriate to enter the order under review. See ATM Ltd. v. Caporicci Footwear Ltd., Corp., 867 So.2d 413, 2003 WL 22900630 (Fla. 3d DCA December 10, 2003); Norville v. BellSouth Advertising & Pub. Corp., 664 So.2d 16 (Fla. 3d DCA 1995); Moretto v. Staub, 370 So.2d 1220 (Fla. 3d DCA 1979).
This matter is returned to the trial court, which may consider appropriate proceedings to formally bring Holdings within the pending litigation as an interested party.
Reversed and remanded with directions.